 In the Matter - of DAY & ZIMMERMANN,INC.andINTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,HELPERS OFAMERICA, LOCAL UNION No. 218, A. F. of L.Case No. R-3792.-Decided May 18,1944Jurisdiction:operations under contract of an ordnance plant owned by UnitedStates Government.Investigation and Certification of Representatives:existence of question: Coin-pany,refused to accord petitioner's request for exclusive recognition; electionnecessary.UnitAppropriatefor. CollectiveBargaining:all truck drivers and chauffeurs at,the Company's Iowa Ordnance Plant.Mr. Russell Packard,for the Board.andMr. Theodore J. Morrison,of Burlington,Iowa, for the Company.Mr. Gordon HathawayandMr. R. J. Ttaeedell,of Burlington,Iowa, for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpoq petition duly filed by International Brotherhood of Teams-ters,*Chauffeurs,Warehousemen and Helpers of America, LocalUnion No. 218, A. F. of L., herein called the Union, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Day & Zimmermann, Inc., Burlington, Iowa,.,herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before James,C.,Batten, Trial Examiner.Said hearing was held at Burlington,Iowa, on May 1, 1942. The Board, the Company, and the Unionappeared, participated, and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.41 N. L.R. B, No. 7.24 DAY & ZIMME'RuMANN, INC.25'Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYDay & Zimmermann, Inc., operates the Iowa Ordnance Plant atBurlington, Iowa, under a contract with the United States Govern-ment.The United States Government owns all the physical property atthe Iowa Ordnance Plant.The Company is engaged in thebusinessof loading ammunition, shells, and bombs for the United StatesGovernment at the Iowa Ordnance Plant.All materials used bythe' Company'are furnished by the United States Government, and inturn all finished products at the plant are shipped by it.1II.THE ORGANIZATION INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Local Union No. 218, is a labor organizationaffiliatedwith the American Federation of Labor, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTAAFIONDuring November 1941, the Union presented a proposed contractto the Company and requested exclusive recognition.The Companydenied this request.A statement of the Regional Director, intro-duced into. evidence during the hearing, indicates that the Unioniepiesents^a substantial number,of emmployees in;the,,unit,hereinafterfound to be appropriate 2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the, meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITThe Union urges that all truck drivers and chauffeurs at the IowaOrdnance Plant of the Company constitute an appropriate unit.TheCompany stated that it had no objection to this unit. , - .1At the hearing in a previous case involving the Company,39 N. L.R. B., No. 239, thesuperintendent of the plant testified that it is. fair to assume that the greater portion. of.the raw materials used,at the-Iowa Ordnance Plant come from points outside -Iowa.2 The Regional Director reported that the Union presented its ledger which tends toshow that,CO employees whose names appear on the Company'spay roll of April 2', 1942,aremembers in good standing of the,Union. There are approximately 158 employeesin the unit hereinafter found to be appropriate. 26'DECISIONSOF NATIONALLABOR RELATIONS BOARDPlant of the Company constitute a unit appropriate for the purposesof collective bargaining, within the-'meaning of Section 9 (b) ofthe Act.v. THE DETERMINATIONOF REPRESENTATIVESWe find that the question concerning representation -which hasarisen canbest be resolved by an election by secret ballot.TheUnion stated that in the event the Board directs an election, eligibilityto,vote should be determined by the pay roll- of March 23, 1942,the date of its petition herein.The Company urges that a currentpay roll be used to determine eligibility to, vote. In accordance withour usual practice, we shall direct that the employees of the Companyeligible to dote shall be those in the appropriate unit who were em-ployed during the pay-roll period immediately preceding the dateof the Direction of Election herein, subject to the limitations andadditions set-forth in the Direction.C The Union requests that it appear on the ballot as "General DriversLocal 218, A.,F..of L." The,regnest,is hereby granted;DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of, the National Labor Re-lations-Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as,. amended, itis hereby,,,DIRECTED' that, as.part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Day & Zimmer-,mann, Inc., Burlington, Iowa, an election by secret ballot shall beconducted, as early -as possible, but not later than thirty (30) daysfrom, the date of,this Direction, under the direction and supervision,of the Regional Director for the Eighteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 9, of said Rules and Regulations, among, theeinployees,in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date- of"this Direction, including any such employees who didnot work during such pay-roll period because they were ill or onvacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding any who have sincedesire to be represented by General Drivers Local 218, A. F. of L.,for the 'purposes of collective bargaining. In theMatterofDAY&ZIMMERMAN,INC.,andINTERNATIONALBROTHERHOOD,OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OFAMERICA, LOCAL UNIONNo.218,A. F. OF L.Case No. R-3792CERTIFICATION OF REPRESENTATIVESJune 26, 1942On May 18, 1942, the National Labor Relations Board issued a Deci-sion and Direction of Election in the above-entitled proceedings.'Pursuant to the Direction of Election,an election by secret ballot wasconducted on June 13, 1942, under the direction and supervision ofthe Regional Director for the Eighteenth Region(Minneapolis, Min-nesota).On June 14, 1942, the,Regional Director,acting pursuantto Article III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, issued and duly served uponthe parties an Election Report on the ballot.No objections to theconduct of the ballot or the Election Report have been filed by anyof the parties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list------------------------------------205Total ballots cast----------------------------------------120Total ballots cballenged----------------------------------NoneTotal blankballots---------------------------------------NoneTotal void ballots________________________________________NoneTotal valid votes counted---------------------------------120Votes castfor GENERAL DRIVERSLOCAL 218, A. F. of L--------102Votes cast against GENERALDRivERSLocAL 218, A. F. of L___]8By virtue of and pursuant to the power vested in the NationalLabor Relations,.Board, by SCCti;on 9 (c) of the National.Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article, III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2, as amended,IT ISHEREBYCERTIFIED that General Drivers Local 218, A. F. of L.,has been designated and selected by a majority of all truck drivers141 N. L. R B 2441 N. L.R. B., No 7a.27 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDand chauffeurs at the Iowa Ordnance Plant of Day & Zimmerman,Inc.,Burlington, Iowa, as their representative for the purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of the Act,General Drivers Local 218, A. F. of L., is the exclusive representativeof all such employees for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, and other condi-tions of employment.